      Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RADIADYNE HOLDCO, INC.                             §
and JOHN ISHAM AS                                  §
SELLERS’ REPRESENTATIVE,                           §
                                                   §
                Plaintiffs                         §
                                                   §            CIVIL ACTION NO: 4:20-cv-01316
VS.                                                §
                                                   §
ANGIODYNAMICS, INC.                                §
                                                   §
                Defendant                          §

                     PLAINTIFFS’ SECOND AMENDED COMPLAINT

        Plaintiffs RadiaDyne Holdco, Inc. and John Isham, in his capacity as Sellers’ Representative,

file this Second Amended Complaint against Defendant AngioDynamics, Inc., and respectfully state

as follows:

                                               PARTIES

        1.      RadiaDyne Holdco, Inc. (“RadiaDyne Holdco”) is a Texas corporation with its

principal place of business in Houston, Harris County, Texas.

        2.      John Isham, in his capacity as Sellers’ Representative (“Sellers’ Representative”), is an

individual currently residing in Davidson County, Tennessee.

        3.      AngioDynamics, Inc. (“AngioDynamics”) is a Delaware corporation with its principal

place of business in Latham, New York. AngioDynamics has already appeared in this matter through

its counsel of record.

                                     JURISDICTION AND VENUE

        4.      This Court has original, subject matter jurisdiction over this civil action under 28

U.S.C. § 1332(a) because: (a) the amount in controversy exceeds $75,000, exclusive of interest and

costs; and (b) there is complete diversity of citizenship between Plaintiffs and AngioDynamics. The
     Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 2 of 12



Court has personal jurisdiction over AngioDynamics because Plaintiffs’ cause of action arises from or

is directly related to AngioDynamics’ contacts with Texas, as described herein. See Bristol-Myers Squibb

Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1780 (2017).

        5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District. Alternatively,

venue is proper under 28 U.S.C. § 1391(b)(3) because AngioDynamics is subject to personal

jurisdiction in this District with respect to this lawsuit.

                                           BACKGROUND FACTS

        6.       Prior to the transaction at issue in this lawsuit, RadiaDyne, L.L.C. (“RadiaDyne”) was

a closely held, Texas company in the business of designing, developing, manufacturing, marketing,

selling, and distributing radiation dose monitoring products and other related immobilization medical

balloon devices. These products and devices provided a safer and more targeted delivery of radiation

treatment to cancer patients. RadiaDyne was a recognized brand within radiation oncology. It was

considered a market leader for its legacy balloon immobilization devices for prostate and cervical

cancers. In addition, through years of design and development, RadiaDyne’s emerging product, the

OARtrac platform, was a first of its kind, real-time patient monitoring system that physically measured

radiation dose inside the cancer patient at the point of radiation delivery and provided treatment data

to the physician.

        7.       AngioDynamics is a publicly-traded corporation and represents itself as a “leading

provider of innovative medical devices” for use in diagnosis and treatment of cancer and peripheral

vascular disease.

A.      Origin and Terms of the Agreement

        8.       Around February of 2018, AngioDynamics approached RadiaDyne and Sellers’

Representative to gauge their interest in selling RadiaDyne’s technology, products, and intellectual




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                        Page 2
     Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 3 of 12



property to AngioDynamics. At the time, RadiaDyne and Sellers’ Representative had not engaged a

representative to assist with selling the company, nor were they actively attempting to sell the

company. Alternatively at that time, RadiaDyne and Sellers’ Representative were in the process of

evaluating growth equity capital options.

       9.       AngioDynamics sold itself to RadiaDyne and Sellers’ Representative as being well

positioned to add strategic value to their products’ success in the marketplace by leveraging its scale

and distribution infrastructure, including but not limited to its management, marketing, sales,

engineering, and regulatory teams. AngioDynamics further represented it has distinguished itself

through its consistent ability to successfully develop and bring to market new technologies and

products in the oncology space. AngioDynamics specifically expressed its intention to develop and

grow the RadiaDyne products to new levels for the mutual benefit of both companies and their

stakeholders. Based on these representations, RadiaDyne and Sellers’ Representative engaged in

negotiations with AngioDynamics rather than exercising other financial options, such as partnering

with a venture capital firm for growth equity investment opportunities.

       10.      On September 12, 2018, AngioDynamics, RadiaDyne, RadiaDyne Holdco, and Sellers’

Representative entered into a Membership Interest Purchase Agreement (the “Agreement”). 1 Under

the Agreement, AngioDynamics purchased all membership interests of RadiaDyne. More specifically,

the purchase was facilitated by RadiaDyne Holdco acquiring all of RadiaDyne’s membership interests

under a “Company Reorganization” protocol prior to closing. Subject to additional terms and

conditions in the Agreement, AngioDynamics then purchased RadiaDyne’s membership interests

directly from RadiaDyne Holdco.

       11.      In return consideration, Sections 2.2 and 2.3 of the Agreement generally required

AngioDynamics to pay RadiaDyne Holdco an “Initial Purchase Price” at the “Closing Date” of


1      The Agreement states it is governed by the laws of the State of Delaware.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                    Page 3
     Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 4 of 12



September 21, 2018. The Initial Purchase Price included an initial cash payment, plus payments on

certain technical milestones and working capital overage/underage costs, less certain seller transaction

expenses, as well as a “Holdback Amount” owed at a later date. The Holdback Amount included

both a $250,000.00 “Purchase Price Holdback Amount” and a $5,000,000.00 “Indemnification

Holdback Amount.”

        12.     The Agreement also required AngioDynamics to pay post-closing an “Aggregate

Purchase Price” consisting of the Initial Purchase Price, plus any contingent earn out payments for

sales milestones and technical milestones met following the Closing Date.

B.      AngioDynamics’ Failure to Pay the Indemnification Holdback Amount

        13.     On September 21, 2018, AngioDynamics paid the Initial Purchase Price amount

immediately owed to RadiaDyne Holdco, including one of the technical milestones identified in the

Agreement. In 2019, AngioDynamics paid RadiaDyne Holdco $3 million related to meeting or

accomplishing a separate technical milestone number 4 (FDA Approval of OARtrac Electron

microPSD) identified in section 2.6 of the Agreement. AngioDynamics paid all closing and post-

closing funds via wire transfer to RadiaDyne Holdco’s bank account at a Wells Fargo branch located

in Harris County, Texas.

        14.     As it pertains to the Holdback Amount, AngioDynamics also paid at closing the

$250,000 Purchase Price Holdback Amount, but did not pay the $5 million Indemnification Holdback

Amount. Section 11.9(b) of the Agreement required AngioDynamics to distribute the Indemnification

Holdback Amount to Sellers’ Representative at the end of the “Holdback Period.” The Agreement

expressly states as follows:




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                     Page 4
      Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 5 of 12



The Agreement defined the “Holdback Period” as “the period of time from the Closing Date through

and including the date that is the eighteen (18) month anniversary of the Closing Date.” As stated,

the Closing Date of the Agreement was September 21, 2018.                             Accordingly, the $5 million

Indemnification Holdback Amount was owed to Sellers’ Representative on March 21, 2020.

         15.      AngioDynamics did not pay the $5 million Indemnification Holdback Amount when

due, and has thereafter repudiated and ignored its obligation to pay the vast majority of the

Indemnification Holdback Amount. There is no legal basis nor justification for AngioDynamics to

withhold this payment from Plaintiffs. On March 20, 2020—just one day before the Indemnification

Holdback was due—AngioDynamics sent a baseless “indemnification claim notice” to Plaintiffs in

which AngioDynamics refused to pay the entire Indemnification Holdback Amount. This notice, sent

approximately eighteen (18) months after the transaction, was the first communication of any sort in

which AngioDynamics voiced a concern over the transaction or the products and technology it

acquired. In fact, AngioDynamics reported to its investors and to the public after the transaction that

it was seemingly satisfied with the RadiaDyne products and technology it had acquired.

         16.      To date, AngioDynamics has only paid a $375,000 “Deductible” associated with the

Indemnification Holdback Amount. 2                Accordingly, the balance owed on the Indemnification

Holdback Amount is $4,625,000.

         17.      Plaintiffs now sue to recover the remaining $4,625,000 of the Indemnification

Holdback Amount owed by AngioDynamics, plus fees, costs, interest, and all other relief associated

with recovering the Indemnification Holdback Amount.




2        The Deductible was only recently paid on September 10, 2020, well after the March 21, 2020 payment deadline
for all amounts owed under the Indemnification Holdback Amount. Despite this partial payment, Plaintiffs hereby
continue to seek herein all damages and losses available for the late payment of the Deductible, including but not limited
to the costs, interest, and fees incurred.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                     Page 5
     Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 6 of 12



C.      AngioDynamics’ Failure to Pay the Milestones

        18.     In addition to the Indemnification Holdback Amount, Sections 2.5 and 2.6 of the

Agreement require AngioDynamics to pay, as part of the Aggregate Purchase Price: (a) certain

contingent earn out payments based on aggregate net sales of the RadiaDyne products and technology

sold to AngioDynamics (the “Sales Milestone”), and (b) certain payments for technical milestones

relating to the RadiaDyne products and technology sold to AngioDynamics (“Technical Milestone”)

(collectively, the “Milestones”).

        19.     The Sales Milestone calls for up to $30 million in earn-out payments to RadiaDyne

Holdco. More specifically, at aggregate net sales intervals of $50 million, $100 million, and $150

million milestones, RadiaDyne Holdco is owed $10 million at each milestone interval from

AngioDynamics. No portion of the $30 million Sales Milestone has been paid by AngioDynamics.

        20.     The Technical Milestones are based on the achievement of FDA market clearances

for the products and technology sold to AngioDynamics. As certain milestone events occur, payment

is owed to RadiaDyne Holdco. Collectively, the Technical Milestone payments total $10 million.

AngioDynamics currently owes $4 million for the Technical Milestones.

        21.     Importantly, the Agreement required AngioDynamics to conduct its operations with

“commercially reasonable efforts” in advancing the technology and products sold to AngioDynamics,

as defined below:




        22.     Despite this language, AngioDynamics acted unreasonably by effectively “shelving”

the products and technology it purchased under the Agreement, which caused significant damages to




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                Page 6
     Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 7 of 12



Plaintiffs. In general, AngioDynamics failed to continue sufficient engineering and manufacturing

development for subsequent FDA product milestone submissions, provide adequate and comparable

sales training for the RadiaDyne technology and products, failed to introduce products into the

marketplace, and failed to implement adequate marketing and sales strategies to drive business and

achieve the milestones. On information and belief, specific acts and/or omissions by AngioDynamics

after the acquisition include, but are not limited to, the following:

               AngioDynamics did not utilize a sales team solely dedicated to RadiaDyne products,
                as done for separate products and technologies acquired from third parties. Further,
                sales quotas for RadiaDyne products were lower compared to separate products.

               AngioDynamics purportedly removed the RadiaDyne product lines from their outside
                oncology clinical sales team and moved to an inside sales customer service team.
                RadiaDyne products were not sold directly through AngioDynamics sales
                representatives face-to-face in a clinical setting, pursuant to industry standards, and as
                done with technologies acquired from other third parties.

               AngioDynamics did not create sufficient nor adequate new marketing materials for the
                RadiaDyne products after the acquisition.

               AngioDynamics significantly reduced employee training from RadiaDyne’s pre-
                transaction training protocols, and did not introduce new clinical training sites for
                physician customers. Additionally, certain RadiaDyne products and technologies –
                namely the OARtrac Radiation Dose Monitoring System – were removed from testing
                and clinical treatment facilities as a voluntary decision.

               AngioDynamics did not introduce new website materials or updates after the
                acquisition. Moreover, RadiaDyne’s interactive website was even inactive for a
                protracted amount of time after the acquisition. Additionally, AngioDynamics
                generally failed to list and market the OARtrac technology on its own website. For
                example, as of July 23, 2020 and likely well before, there was no listing of the OARtrac
                technology on AngioDynamics’ website.

               AngioDynamics did not develop an Advisory Board of leading Clinicians experienced
                with the RadiaDyne products as AngioDynamics has with technologies acquired from
                other third parties.

               AngioDynamics did not fund or facilitate new clinical studies to further validate the
                clinical benefits of the various RadiaDyne products as AngioDynamics has with
                technologies acquired from other third parties.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                       Page 7
      Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 8 of 12




              AngioDynamics did not submit for FDA market clearance the remaining milestone
               products, and subsequently did not generate revenue towards the sales milestones
               from these products.

              AngioDynamics terminated key RadiaDyne engineering consultants who had the
               knowledge to develop milestone-related products, as well as the RadiaDyne employees
               possessing the product and clinical knowledge needed to market and sell the
               RadiaDyne products.

              Unlike separate products and technologies acquired by AngioDynamics from other
               third parties, AngioDynamics makes no mention of the RadiaDyne products as key
               strategic product strategies in recent quarterly reports.

              In AngioDynamics’ May 31, 2020 Form 10-K report with the SEC, AngioDynamics
               disclosed several items reflecting it has acted unreasonably by shelving the products
               and technology. For example, AngioDynamics disclosed “one of the technical
               milestones would not be achieved,” effectively indicating AngioDynamics has
               prematurely discontinued efforts with regard to this milestone. Additionally,
               AngioDynamics disclosed it is reducing the fair value of the contingent liability
               associated with the Sales Milestones, further evidencing its decision to forego its
               attempt to reach those milestones. Moreover, AngioDynamics did not even list
               OARtrac as an active product or technology being marketed or sold as of May 31,
               2020.

        23.    Individually and cumulatively, the above-referenced conduct reflects AngioDynamics’

failure to advance the manufacturing process and testing, new product FDA submissions, training,

marketing, and sales of the RadiaDyne products and technologies. In other words, AngioDynamics

has unequivocally shown it has no interest in satisfying its obligations under the Agreement and the

law. AngioDynamics has wholly failed to exercise commercially reasonable efforts or good faith to

advance RadiaDyne’s former products and technology, which has caused significant damages to

Plaintiffs.

        24.    Given AngioDynamics’ conduct, amounting to breach(es) and/or repudiation of the

Agreement, Plaintiffs now sue to recover all amounts recoverable under the Milestones. This includes

$30 million associated with the Sales Milestone, and $4 million still owed on the Technical Milestone.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                   Page 8
      Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 9 of 12



                                            CAUSES OF ACTION

                                      COUNT 1 - BREACH OF CONTRACT

        25.      Plaintiffs repeat, incorporate, and re-allege each and every prior factual allegation as if

fully set forth within this cause of action.

        26.      The Agreement is a valid and enforceable contract among Plaintiffs and

AngioDynamics. Plaintiffs have fully performed all of their obligations under the Agreement.

        27.      Under the Agreement, AngioDynamics was obligated to pay $5 million for the

Indemnification Holdback Amount on or before March 21, 2020, but has failed and refused to pay

$4,625,000 still owed for the Indemnification Holdback Amount. The Agreement further required

AngioDynamics to exercise good faith and commercially reasonably efforts to advance RadiaDyne’s

technology and products. Instead of doing so, AngioDynamics shelved RadiaDyne’s former products

and technology.

        28.      Accordingly, AngioDynamics breached and/or repudiated the Agreement and caused

actual damages to Plaintiffs for which Plaintiffs now sue, including the full Indemnification Holdback

Amount and payments under the Sales and Technical Milestones. Plaintiffs hereby seek recovery and

relief under the various applicable sections of the Agreement, including but not limited to Sections

2.5, 2.6, 11.3(a)(ii), and 11.9(b).

        29.      AngioDynamics’ breach and/or repudiation of the Agreement was without

justification or excuse.

        30.      All conditions precedent to Plaintiffs’ right to recover under the Agreement have been

performed, satisfied, waived, or excused.

               COUNT 2 – IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        31.      Plaintiffs repeat, incorporate, and re-allege each and every prior factual allegation as if

fully set forth within this cause of action.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                         Page 9
    Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 10 of 12



       32.     As it pertains to the Milestones, namely the Sales Milestone, AngioDynamics is bound

by the implied covenant of good faith and fair dealing.

       33.     AngioDynamics was precluded from acting arbitrarily or unreasonably to deprive

Plaintiffs of benefits to the Agreement. AngioDynamics’ conduct and/or omissions frustrated the

overarching purpose of the Milestones in the Agreement, resulting in a breach of the implied covenant

of good faith and fair dealing AngioDynamics owed to Plaintiffs.

       34.     As a direct and proximate result of AngioDynamics’ conduct, Plaintiffs suffered actual

damages, for which Plaintiffs now sue, including payments under the Sales Milestone that would have

been made if AngioDynamics did not act arbitrarily or unreasonably.

                         REQUEST FOR ATTORNEYS’ FEES AND “LOSSES”

       35.     Plaintiffs seek any and all relief available under the applicable law, including but not

limited to the recovery of their reasonable attorneys’ fees and costs incurred. In addition, Plaintiffs

seek and may recover their reasonable attorneys’ fees and costs incurred in this suit as provided under

the Agreement. Plaintiffs further seek and may recover all “Losses” defined in Section11.1(c) of the

Agreement and as available under Section 11.3(a)(ii), including damages, losses, interest, and

reasonable fees charged by attorneys, accountants, and experts.

                                               PRAYER

       36.     Plaintiffs request that upon on final trial, the Court enter a final judgment in favor of

Plaintiffs against AngioDynamics for the following relief:

               a.      An award of all damages sustained by Plaintiffs as a result of AngioDynamics’
                       breach of contract, including but not limited to the “Losses” as defined in the
                       Agreement;

               b.      An award of all damages sustained by Plaintiffs as a result of AngioDynamics’
                       breach of the implied covenant of good faith and fair dealing;

               c.      An award of all prejudgment and post-judgment interest at the maximum
                       allowable rate under applicable law;




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                    Page 10
    Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 11 of 12



              d.      All costs of court incurred by Plaintiffs to recover the amounts owed by
                      AngioDynamics, as allowed by contract, statute, and/or common law;

              e.      All reasonable and necessary attorneys’ fees incurred by Plaintiffs to recover
                      the amounts owed by AngioDynamics, as allowed by the Agreement, statute,
                      and/or common law; and

              f.      Such other and further relief to which Plaintiffs may be entitled.

                                      Respectfully submitted,

                                      By: /s/ J.J. Hardig, Jr.
                                          J.J. Hardig, Jr.
                                          Texas Bar No. 24010090
                                          S.D. Tex. Bar No. 28907
                                          jhardig@grayreed.com
                                          GRAY REED & MCGRAW LLP
                                          1300 Post Oak Blvd., Suite 2000
                                          Houston, Texas 77056
                                          (713) 986-7000 (Phone)
                                          (713) 986-7100 (Fax)
                                          ATTORNEY-IN-CHARGE FOR PLAINTIFFS



OF COUNSEL:

James J. Ormiston
Texas Bar No. 15307500
S.D. Tex. Bar No. 9151
jormiston@grayreed.com
Tyler J. McGuire
Texas Bar No. 24098080
S.D. Tex. Bar No. 2851455
tmcguire@grayreed.com
GRAY REED & MCGRAW LLP
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
(713) 986-7000 (Phone)
(713) 986-7100 (Fax)




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                   Page 11
    Case 4:20-cv-01316 Document 22 Filed on 09/14/20 in TXSD Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I hereby certify a copy of this document is being served on all parties via the Court’s CM/ECF

system, mail, and/or electronic means, in accordance with Federal Rule of Civil Procedure 5(b) and

Local Rule 5.3, on this 14th day of September, 2020.

                                              /s/ J.J. Hardig, Jr.
                                              J.J. Hardig, Jr.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                  Page 12
